Citation Nr: 1137819	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  98-08 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for fibromyalgia, currently rated as 40 percent disabling.

2.  Entitlement to an increased rating for carpal tunnel syndrome of the right wrist, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for carpal tunnel syndrome of the left wrist, evaluated as noncompensably disabling prior to August 7, 2008, and as 10 percent disabling thereafter.

4.  Entitlement to an increased evaluation for patella compression syndrome of the right knee, currently rated as 10 percent disabling.

5.  Entitlement to an increased evaluation for patella compression syndrome of the left knee, currently rated as 10 percent disabling.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 1998 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted the Veteran an increased rating to 40 percent for her service-connected fibromyalgia and an increased rating to 10 percent for her service-connected carpal tunnel syndrome of the right wrist but otherwise denied the Veteran's claims for increase.  (In the decision, the RO also reduced the rating assigned to her service-connected knee disabilities from 10 percent to zero percent, or noncompensably disabling.  This decision was reversed in an October 2006 rating decision, as noted below.)

The Board subsequently remanded the case, most recently in September 2008, for further notification, evidentiary development, and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to provide the Veteran with a VA examination, consider the Veteran's claim for entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU), and then re-adjudicate the claims.  The AOJ scheduled the Veteran for a VA examination, which was conducted in September 2010.  The Veteran was then provided a supplemental statement of the case (SSOC) in November 2010, in which the RO again denied the Veteran's claims for increase and her claim for a TDIU.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The Board notes that the Veteran's knee disability issues were previously characterized as restoration of compensable disability evaluations for each knee.  This was so because, in its previous remand, the Board had ordered the AOJ to consider the provisions of 38 C.F.R. § 3.344, which addresses stability of disability evaluations, and mandates that disability ratings for diseases subject to temporary or episodic improvement will not be reduced based on a single examination.  In a rating decision dated in October 2006 issued by the RO in Huntington, West Virginia, the AOJ determined that there was clear and unmistakable error (CUE) in the April 1998 rating decision that had reduced the rating for each knee disability from 10 percent to zero percent based on a single examination.  The Huntington RO's October 2006 CUE decision restoring the 10 percent ratings does not alter the fact that the original claims for increased ratings for the Veteran's knee disabilities are still pending.  Given the characterization of these questions by the RO as increased rating issues, the Board has characterized those issues as set forth on the title page.

(The decision below addresses the Veteran's claims of increased ratings for specific disabilities.  Consideration of the remaining claim for entitlement to TDIU is deferred pending completion of the development sought in the remand that follows the decision.)


FINDINGS OF FACT

1.  The Veteran is currently in receipt of a 40 percent disability rating for fibromyalgia, the highest schedular rating available for that disability.

2.  Pursuant to the Board's September 2008 remand, the Veteran's case was referred to the Director of Compensation and Pension Service for extra-schedular consideration; in November 2010, the Director of the Compensation and Pension Service determined that an extra-schedular rating was not warranted for the Veteran's service-connected fibromyalgia.

3.  The Veteran's carpal tunnel syndrome of the right wrist is evidenced by mild symptoms such as subjective complaints of numbness and tingling, and objective findings of mild carpal tunnel syndrome.

4.  For the period prior to August 7, 2008, the Veteran's carpal tunnel syndrome of the left wrist was not evidenced by findings of mild disability or objective testing showing carpal tunnel syndrome.

5.  For the period from August 7, 2008, the Veteran's carpal tunnel syndrome of the left wrist has been evidenced by mild symptoms such as subjective complaints of numbness and tingling, and objective findings of mild carpal tunnel syndrome.

6.  The Veteran's patella compression syndrome of the right knee is manifested by subjective complaints of pain, crepitance, and swelling; objective findings reflect crepitus, tenderness, and disability tantamount to motion limited to no worse than 0 degrees of extension and 85 degrees of flexion.

7.  The Veteran's patella compression syndrome of the left knee is manifested by subjective complaints of pain, crepitance, and swelling; objective findings reflect crepitus, tenderness, and disability tantamount to motion limited to no worse than 0 degrees of extension and 90 degrees of flexion.


CONCLUSIONS OF LAW

1.  For the entirety of the appeal period, the Veteran has been in receipt of a 40 percent disability rating for fibromyalgia, the highest schedular rating available for that disability.  38 C.F.R. § 4.71a, Diagnostic Code 5025 (2011).

2.  The Board does not have authority to award an extra-schedular rating for the Veteran's service-connected fibromyalgia; therefore, there is no remaining allegation of error of fact or law concerning this appeal.  38 U.S.C.A. §§ 1155, 7104, 7105 (West 2002); 38 C.F.R. § 3.321 (2011); Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

3.  The criteria for a rating higher than 10 percent for carpal tunnel syndrome of the right wrist have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8515 (2011).  

4.  The criteria for a compensable rating for carpal tunnel syndrome of the left wrist were not met for the period prior to August 7, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8515 (2011).  

5.  The criteria for a rating higher than 10 percent for carpal tunnel syndrome of the left wrist have not been met for the period from August 7, 2008 .  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8515 (2011).  

6.  The criteria for a disability rating higher than 10 percent for service-connected patella compression syndrome of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2011).

7.  The criteria for a disability rating higher than 10 percent for service-connected patella compression syndrome of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

At the outset, the Board notes that during the pendency of the Veteran's appeal, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the appeal.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action needed to render a decision on the claims decided herein has been accomplished.  

In this respect, through April 2005 and November 2008 notice letters, the RO notified the Veteran of the information and evidence needed to substantiate her claims.  Thereafter, the Veteran was afforded the opportunity to respond.  In addition, the Veteran was provided notice concerning the assignment of rating criteria and effective dates via an October 2006 notice letter.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate her claims, and has been afforded ample opportunity to submit such information and evidence.

The Board also finds that the April 2005 and November 2008 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom she wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in her possession).  These requirements were met by the aforementioned April 2005 and November 2008 notice letters.

The Board thus finds that "the appellant [was] provided the content-complying notice to which [s]he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  In this regard, the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the Veteran was given the opportunity to respond following the March 2005 and August 2009 notice letters.  

Otherwise, nothing about the evidence or any response to the AOJ's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims decided herein.  Records from the Veteran's treatment at the VA Ann Arbor Healthcare System and the Durham VA Medical Center (VAMC) have been associated with the claims file.  In addition, the Veteran was provided VA examinations in January 1998, December 2002, April 2009, and September 2010; reports of those examinations have been associated with the claims file.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and her representative, and reflect that the examiners conducted full physical examination of the Veteran, including information necessary to apply the pertinent rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues decided herein has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has further been given the opportunity to submit evidence, and she and her representative have provided written argument in support of her appeal.  Neither the Veteran nor her representative has identified, and the record does not indicate, existing records pertinent to the appeal that need to be obtained.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

The Veteran contends that her service-connected carpal tunnel syndrome of the right wrist is more disabling than what is reflected by the 10 percent rating currently assigned and that her service-connected carpal tunnel syndrome of the left wrist is more disabling than is reflected by the noncompensable rating assigned prior to August 7, 2008, and the 10 percent rating assigned as of August 7, 2008.  She further contends that her patella compression syndrome of the right and left knees is more disabling than what is reflected by the 10 percent ratings currently assigned for each knee.  

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  The United States Court of Appeals for Veterans Claims (Court) has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When evaluating musculoskeletal disabilities, VA must, in addition to applying schedular criteria, consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation & Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.  Additionally, under VAOPGCPREC 9-2004 (September 17, 2004), separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for limitation of flexion and limitation of extension of a single knee joint.

The relevant medical evidence consists of VA examinations conducted in January 1998, December 2002, April 2009, and September 2010, as well as records of the Veteran's treatment at the Durham VAMC and the VA Ann Arbor Healthcare system.  At the January 1998 examination, the Veteran complained of pain in multiple joints, including pain in her knees and numbness and tingling in her hands.  Physical examination revealed no effusion, heat, or redness in any joint, although some tenderness to compression was noted in the left hand and about both knees.  Range of motion of all joints, including the knees, was recorded as normal, although no numerical readings were recorded.  The Veteran was diagnosed with mild carpal tunnel syndrome of the right wrist, which was confirmed by nerve conduction study.  No diagnosis of any left wrist disability was made.  The examiner further noted that there was "no abnormality detected" in the Veteran's knees.   

Report of the December 2002 orthopedic examination reflects the Veteran's complaint of aching underneath her kneecaps, especially on walking, as well as occasional stiffness and pain in her knees.  The Veteran denied any instability but stated that she had difficulty squatting and moving around in the mornings.  She reported experiencing problems with her hands as well.  Physical examination revealed a normal gait and alignment of both knees.  The borders of the Veteran's patellas were found to be painful bilaterally, as well as the joint line on both knees.  The Veteran's knees were found to be stable bilaterally, with a normal range of motion from 0 to 140 degrees bilaterally without complaints of pain.  Examination of the Veteran's hands and wrists revealed no swelling or deformity as well as full range of motion in the wrists bilaterally and no tenderness.  Radiological examination displayed no abnormalities in the knees bilaterally, and a full-body bone scan reflected a "suggestion of mild arthritis in the wrist joints and hands."  The examiner diagnosed the Veteran with a history of pain in her knees and hands and minor pain on both sides of the patella bilaterally but no evidence of any orthopedic pathology in the knees and only a questionable finding of mild arthritis in the hands and wrists with no clinical findings.  Results of further examination conducted in December 2002 reflected the Veteran's complaints of pain, tingling, and numbness in her hands; the Veteran reported at that time that she had been given splints to wear on her wrists.  Physical examination found the Veteran's hand grip to be good bilaterally, although sensation was found to be slightly diminished over the right hand.  Tinel's and Phalen's signs were found to be positive on the right side but negative on the left; the examiner diagnosed the Veteran with mild carpal tunnel syndrome of the right wrist only.

Report of the April 2009 VA examination noted the Veteran's complaints of pain in her knees, as well as numbness and paresthesias of her hands.  She reported that the pain caused a loss of strength in her arms.  The Veteran also complained of aching pain in her knees that was worsened by prolonged sitting and stated that her right knee had begun "giving out."  She further complained of pain, stiffness, weakness, and incoordination.  Physical examination revealed sensory changes of the medial nerve distribution in the hands, to include intermittent numbness and tingling of the fingers bilaterally.  Radiological examination of the wrists was normal, but electromyography revealed mild bilateral carpal tunnel syndrome.  Physical examination of the knees found the Veteran to have an antalgic gait, as well as crepitus, tenderness, weakness, and guarding of movement in the knees.  Particularly, crepitation and grinding were noted on motion of the knees, as was sub-patellar tenderness.  The Veteran's range of motion was found to be from 0 degrees to 120 degrees bilaterally, with pain on motion but no additional limitation of motion on repetition.  Radiological examination of the Veteran's knees found no evidence of orthopedic changes.  The examiner diagnosed the Veteran with bilateral carpal tunnel syndrome and bilateral patellofemoral syndrome.   

Report of the September 2010 VA examination noted that the Veteran complained of knee pain around and behind both patellae that was aggravated by walking, climbing stairs, and squatting.  The Veteran complained of stiffness, giving way, and tenderness of the knee joints and reported that she was able to walk only one-quarter of a mile.  Physical examination revealed a normal gait but found tenderness, clicking, and grinding of both knees.  Abnormal tracking and sub-patellar tenderness was noted, although no instability was found.  Physical examination found the Veteran's range of motion to be flexion to 85 degrees and extension to 0 degrees on the right, with extension to 90 degrees and flexion to 0 degrees on the left.  Pain on motion was noted, but no increased limitation was found on repetitive motion.  Radiological examination of the Veteran's knees was normal bilaterally, and the examiner diagnosed the Veteran with patellofemoral syndrome of both knees.  Examination of the Veteran's wrists revealed complaints of pain in the hands, as well as numbness and mild weakness.  The examiner noted that the Veteran had undergone surgery on both wrists, which had improved her symptoms significantly.  Physical examination revealed mild impairment of adduction and grip on the left, with mild decreased sensation to light touch on the left.  Sensation was normal in the right hand.  The examiner diagnosed the Veteran with carpal tunnel syndrome bilaterally, asymptomatic on the right wrist following surgery but with mild residuals on the left post-surgery.  

Records of the Veteran's ongoing treatment at both the VA Ann Arbor Healthcare System and the Durham VAMC reflect that the Veteran has consistently sought treatment for her bilateral carpal tunnel syndrome and her knee problems in the years since her claim was filed.  She has been seen on multiple occasions for complaints of pain in her knees, hands, and wrists.  In that connection, the Board notes that the Veteran was first diagnosed with carpal tunnel syndrome of the left wrist at a VA treatment visit dated August 7, 2008.  Since that time, she has undergone treatment, including surgery bilaterally, for her carpal tunnel syndrome.  In addition to the medical evidence, the Veteran has submitted statements in support of her claims.  Each of these statements reflects complaints similar to those reported at the VA examinations.  Records from her ongoing treatment at VA facilities also reflect her ongoing complaints of pain in her wrists and knees and treatment she has received to treat her wrist and knee problems.

A.  Carpal Tunnel Syndrome 

The Veteran's carpal tunnel syndrome of the wrists has been evaluated under Diagnostic Code 8515, paralysis of the median nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8515 (2010).  Under that Diagnostic Code, ratings are applied based on whether the disabled extremity is the major or minor extremity.  Here, the record shows that the Veteran is right handed; therefore, evaluation of the Veteran's carpal tunnel syndrome of the right wrist will be evaluated utilizing the ratings applicable to the major extremity, and her carpal tunnel syndrome of the left wrist will be evaluated utilizing the ratings applicable to the minor extremity.  Under Diagnostic Code 8515, a 10 percent rating is for application when there is incomplete mild disability in either the minor or major extremity.  A 20 percent rating is for application when there is moderate disability of the minor extremity, and a 30 percent rating is for application when there is moderate disability of the major extremity.  A 40 percent rating is for application when there is severe disability of the minor extremity, and a 50 percent rating is for application when there is moderate disability of the major extremity.  A 60 percent rating is for application when there is complete paralysis of the minor extremity, and a 70 percent rating is for application when there is complete paralysis of the major extremity.  Id.

Applying the above rating criteria to the medical evidence of record, the Board finds that the Veteran's carpal tunnel syndrome of the right wrist more nearly approximates the criteria required for the presently assigned 10 percent rating, and that a higher rating is not warranted at any time during the appeal period.  As noted, the January 1998, December 2002, April 2009, and September 2010 VA examiners all diagnosed the Veteran with mild carpal tunnel syndrome of the right wrist; this finding was confirmed by nerve conduction study in January 1998 and electromyography in April 2009.  Examination revealed numbness and tingling in the Veteran's right hand, as well as slightly diminished sensation to touch on testing in December 2002.  These findings have been replicated by the other VA examinations and by the Veteran's VA treatment providers; tellingly, no examiner or physician has found the Veteran to have anything worse than "mild" symptomatology" in the right wrist.  Thus, the Board finds that the medical evidence demonstrates no more than a mild disability on the right.  Here, the Veteran experiences no functional loss of the right wrist or hand as a result of her symptoms, and each of her VA examiners has categorized her carpal tunnel syndrome of the right wrist as "mild."  Consequently, the Board finds that her symptoms are best characterized as mild under Diagnostic Code 8515.

Turning to an evaluation of the Veteran's carpal tunnel syndrome of the left wrist, and applying the above rating criteria to the medical evidence of record, the Board finds that, for the period prior to August 7, 2008, the Veteran's carpal tunnel syndrome of the left wrist more nearly approximated the criteria required for the noncompensable disability rating already assigned, and that a higher rating is not warranted for that period.  As noted, the January 1998 and December 2002 VA examiners acknowledged the Veteran's complaints of numbness and tingling in her left hand but diagnosed her with carpal tunnel syndrome of the right wrist only.  No diagnosis of carpal tunnel syndrome of the left wrist was made during the period prior to August 7, 2008; to the contrary, nerve conduction study conducted at the January 1998 VA examination found the Veteran to show no indication of carpal tunnel syndrome in the left wrist.  There is otherwise no medical evidence of a diagnosed carpal tunnel syndrome disability of the Veteran's left wrist for the period prior to August 7, 2008.  Thus, the Board finds that the medical evidence cannot be said to constitute even a mild disability for the period prior to August 7, 2008.  Consequently, the Board finds that a higher rating is not available for the Veteran's carpal tunnel syndrome of the left wrist under Diagnostic Code 8515 for the period prior to August 7, 2008.

Similarly, for the period from August 7, 2008, the Board finds that the Veteran's carpal tunnel syndrome of the left wrist more nearly approximates the criteria required for the presently assigned 10 percent rating, and that a higher rating is not warranted for that period.  As noted, the Veteran was first diagnosed with carpal tunnel syndrome of the left wrist at an August 7, 2008, VA treatment visit.  In addition, both the April 2009 and September 2010 VA examiners diagnosed the Veteran with mild carpal tunnel syndrome of the left wrist; this finding was confirmed by electromyography in April 2009.  The VA examiners both found the Veteran's left wrist symptoms to be "mild"; importantly, no examiner or treatment provider has made a finding that the Veteran suffers from anything more severe than mild disability of the left wrist.  Thus, the Board finds that the medical evidence demonstrates no more than a mild disability for the period from August 7, 2008.  Here, the Veteran experiences no functional loss of the left wrist or hand as a result of her symptoms, and the April 2009 and September 2010 VA examiners have both categorized her carpal tunnel syndrome of the left wrist as "mild."  Consequently, the Board finds that the symptoms of the Veteran's carpal tunnel syndrome on the left are best characterized as mild under Diagnostic Code 8515 for the period from August 7, 2008, warranting no more than the 10 percent rating currently assigned.

B.  Patella Compression Syndrome of the Knees

The Veteran's patella compression syndrome of the knees has been evaluated under Diagnostic Code 5257.  38 C.F.R. § 4.124a, Diagnostic Code 5257 (2010).  Under Diagnostic Code 5257, which evaluates recurrent subluxation or lateral instability, a 10 percent rating is warranted for slight impairment, a 20 percent rating is warranted for moderate impairment, and a 30 percent rating is warranted for severe impairment.  Under rating criteria pertaining to limitation of motion of the knee, a 10 percent disability rating is warranted if flexion is limited to 45 degrees, a 20 percent disability rating if flexion is limited to 30 degrees, and a 30 percent disability rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension under Diagnostic Code 5261 is rated 10 percent disabling if extension is limited to 10 degrees, 20 percent disabling if extension is limited to 15 degrees, 30 percent disabling if extension is limited to 20 degrees, 40 percent disabling if extension is limited to 30 degrees, and 50 percent disabling if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Here, the medical evidence reflects that the Veteran has complained of pain, stiffness, weakness, and grinding in the knees, which problems are exacerbated by prolonged walking and other activities.  The VA examination reports reflect the Veteran's reported history of pain, clicking and grinding, and stiffness, and VA examiners have noted that the Veteran had tenderness to palpation of her patellae.  The Board notes, however, that the January 1998 VA examiner found the Veteran's range of motion to be "normal."  Similarly, at the December 2002 VA examination, the Veteran was found to have range of motion of 0 degrees to 140 degrees bilaterally, with no complaints of pain on motion.  In addition, the April 2009 VA examiner found that the Veteran's range of motion was limited to 0 degrees of extension and 120 degrees of flexion bilaterally, with some complaint of pain on motion.  Finally, at the September 2010 VA examination, the Veteran was found to have range of motion from 0 to 85 degrees on the right and from 0 to 90 degrees on the left, with pain on motion but no additional limitation on repetition bilaterally.

Upon consideration of the relevant medical evidence, the Board does not find that the clinical evidence supports a rating higher than 10 percent for patella compression syndrome of the right or left knee at any time during the claim period.  Specifically, the Board finds that the clinical evidence does not suggest, even when functional loss due to pain or weakness is considered, that the Veteran's patella compression syndrome of the right or left knee is so disabling as to approximate the level of impairment required for the assignment of a rating greater than the 10 percent currently assigned for each knee.  In reaching this decision, the Board observes that range-of-motion testing has shown that the Veteran's flexion and extension levels do not result in a level of disability warranting a rating higher the 10 percent assigned for either knee, even when pain on motion is taken into consideration, under Diagnostic Codes 5260 or 5261.  As noted above, at January 1998, December 2002, April 2009, and September 2010 VA examinations, the Veteran demonstrated flexion limited to no worse than 85 degrees on the right and 90 degrees on the left, with full extension to 0 degrees bilaterally, which does not approximate the compensable levels (flexion limited to 45 degrees or extension limited to 10 degrees) under the rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

The Board also concludes that the evidence does not support separate ratings for limitation of flexion under Diagnostic Code 5260 or for limitation of extension under Diagnostic Code 5261.  As noted above, VA examinations and VA treatment records show that the Veteran's range of motion of the right knee has been no worse than flexion limited to 85 degrees and extension limited to 0 degrees, even when pain on motion is taken into consideration.  Similarly, her range of motion of the left knee has been no worse than flexion limited to 90 degrees and extension limited to 0 degrees.  As such, neither VA examination reports nor treatment records have revealed limitation of flexion or extension of the right or left knee sufficiently restricted to warrant a compensable rating under Diagnostic Code 5260 or 5261 at any time during the claim period.  As the functional impact of the Veteran's patella compression syndrome of the right and left knees has been considered by the examiners and the 10 percent ratings currently assigned for each knee, no higher rating is warranted.

Further, upon review of the relevant medical evidence, the Board finds that a separate compensable rating is not warranted based on subluxation or lateral instability.  In that connection, the Board notes that Diagnostic Code 5257 is specifically for application for cases where there is shown to be subluxation or instability.  In this case, although the Veteran complained of instability in her knees at the April 2009 and September 2010 VA examinations, no instability of the Veteran's knees was identified on physical examination.  No instability was noted by any other VA examiner or at any VA treatment visit.  Therefore, the Board does not find that a separate disability rating is warranted for either knee on account of lateral instability or subluxation.  

In so finding, the Board acknowledges that it is established that Diagnostic Code 5257 relates to lateral instability and subluxation only and may not be used to evaluate other symptoms, such as pain or limited motion, which are contemplated by other criteria that have been used to assign a rating.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998).  General Counsel precedent opinions provide guidance on when separate ratings for knee disability may be assigned under the limitation of motion codes in addition to ratings under Diagnostic Code 5257 for subluxation or instability, indicating that separate compensable ratings may be assigned when limitation of knee motion is compensable and there is a compensable degree of instability or subluxation.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  As the Veteran's symptoms of pain, crepitation, and stiffness are evaluated as part of her service-connected patella compression syndrome, discussed above, to evaluate the same symptoms under Diagnostic Code 5257 would be pyramiding, which is prohibited by 38 C.F.R. § 4.14 (2010).  See id.  Consequently, the Board finds that there is no basis for awarding a higher schedular rating for this disability at any time during the claim period.  

The Board has considered the Veteran's and her representative's contentions with regard to her claims for higher ratings for her service-connected knee disabilities.  While the Board does not doubt the sincerity of the Veteran's belief that her disabilities are more severely disabling than reflected in the current ratings, as a lay person without the appropriate medical training or expertise, she simply is not competent to provide a probative opinion on a medical matter, such as the severity of a current disability as evaluated in the context of the rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

C.  Extra-Schedular Consideration

The above determinations regarding carpal tunnel syndrome and service-connected knee disability are based on consideration of the applicable provisions of VA's rating schedule.  The Board also finds that at no time have the disabilities under consideration been shown to be so exceptional or unusual as to warrant consideration on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Her symptoms are contemplated by the criteria discussed above.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claims that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are addressed by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  In addition, the Board notes that the Veteran has claimed entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU); this claim is addressed in the remand that follows this decision.  As a result, the Board concludes that a remand to the RO for referral of the rating issues to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

For all the foregoing reasons, the Board finds that the Veteran's service-connected carpal tunnel syndrome of the right wrist warrants a rating no higher than the 10 percent rating currently assigned.  This is so for the entirety of the claim period.  38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8515 (2010). Similarly, the Board finds that the Veteran's carpal tunnel syndrome of the left wrist warrants no more than the noncompensable rating assigned prior to August 7, 2008, and no more than the 10 percent rating assigned from August 7, 2008.  38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8515 (2010).  The Board further finds that the Veteran's patella compression syndrome of the knees warrants a rating of no more than the 10 percent currently assigned for each knee.  This is so for the entirety of the claim period.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2010).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

D.  Increased Rating for Fibromyalgia

As noted in the introduction, in September 2008, the Board remanded the Veteran's claim for an increased rating for her service-connected fibromyalgia.  In the remand, the Board acknowledged that the Veteran was currently in receipt of the highest schedular rating available for fibromyalgia and suggested that the agency of original jurisdiction (AOJ) consider referring the Veteran's claim for consideration of an extra-schedular rating for fibromyalgia, particularly since that disorder "has already been rated at the highest schedular rating."  See 38 C.F.R. §§ .321(b), 4.71a, Diagnostic Code 5025 (2010).  As noted above, disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  

In October 2010, pursuant to the Board's September 2008 remand, the Appeals Management Center (AMC) considered whether the case should be referred for a determination of whether the assignment of an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b) in regards to the Veteran's service-connected fibromyalgia.  The AMC found that the case should be referred and forwarded the claims file to the Director of Compensation and Pension Service (C & P).

In November 2010, the C & P Director reviewed the evidence in the claims file and noted the findings of the April 2009 and September 2010 VA examiners that the Veteran's fibromyalgia would likely cause "frequent lost days of work" and that she had been unemployed for several years.  However, the Director noted that no examiner had conclusively determined that the Veteran's fibromyalgia, when considered alone, prevented her from "performing all types of work related functions."  The C & P Director found that the evidence in the Veteran's case did not establish that her service-connected fibromyalgia is more disabling than anticipated by the current schedular rating.  The C & P Director thus concluded that the Veteran was not entitled to an evaluation in excess of 40 percent for fibromyalgia on an extra-schedular basis under 38 C.F.R. § 3.321(b).

The regulation in question provides that ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director of the Compensation and Pension Service, upon field station submission, is authorized to approve an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court addressed at length the extra-schedular provisions of 38 C.F.R. § 3.321(b).  The Court held that the determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Id. at 115.  In Anderson v. Shinseki, 22 Vet. App. 423, 427 (2008), the Court clarified that the Thun steps are, in fact, "elements."

The first step or element is a finding of whether the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun, 22 Vet. App. at 115.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  This task is to be performed by the AOJ or the Board.  Id.  

If the first element is met, the second step or element is a determination of whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Thun, 22 Vet. App. at 116.  Such factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.  This task is also to be performed by the AOJ or the Board.  Id.

If these two elements are met, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step or element-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  The Court has held that neither the RO nor the Board is permitted to assign an extra-schedular rating in the first instance; rather, the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  Anderson, 22 Vet. App. at 426 (citing Floyd v. Brown, 9 Vet. App. 88, 95 (1996)).  

As noted previously, the AMC forwarded the claims file to the Director of the Compensation and Pension Service; that is, the case was referred to the Director for consideration of entitlement to an extra-schedular rating for the Veteran's service-connected fibromyalgia.  As set forth above, this action presupposes that the first two Thun elements were met.  That is, the AMC determined that the Veteran's fibromyalgia presents such an exceptional disability picture that the available schedular evaluations are inadequate, and that the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  The claim cannot reach the third Thun element without the first two being established.  Thus, the AMC impliedly determined that the first two Thun elements were met when the case was referred to the C & P Director.  (The Board notes that the AOJ's findings concerning the first two Thun elements are not binding on the C & P Director or the Board.  Anderson, 22 Vet. App. at 428.)

Here, the Veteran's case was referred to the C & P Director, who determined that the Veteran was not entitled to an evaluation in excess of 40 percent for fibromyalgia on an extra-schedular basis under 38 C.F.R. § 3.321(b).  Because the Veteran is currently in receipt of the highest schedular rating available for fibromyalgia under 38 C.F.R. § 4.71a, Diagnostic Code 5025, and the case has already been referred to the C & P Director, there is effectively no longer any remaining allegation of error of fact or law concerning the claim on appeal.  That is, the Board has no authority to award a higher rating on an extra-schedular basis or compel the C & P Director (or the Under Secretary for Benefits) to do so.  When there is no remaining allegation of error of fact or law concerning an appeal, the Board may dismiss the claim.  See 38 U.S.C.A. § 7105(d)(5) (West 2002).

To explain further, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) addressed the matter when it reviewed and affirmed the Court's Thun decision.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Significantly, the Federal Circuit's Thun decision was also subsequent to the Court's Anderson decision.  The Federal Circuit expressly stated that "only the Under Secretary [for Benefits] and the [C & P] Director have the authority to award an extra-schedular rating."  Thun, 572 F.3d at 1370 (emphasis added).  The Federal Circuit found that, at a minimum, the ROs and the Board were intended to play some role in evaluating a claim for an extra-schedular rating.  Id.  However, "[p]ermitting the regional offices and the Board to issue a 'field station submission' in which they recommended extra-schedular consideration still reserves to the Under Secretary and the Director the ultimate authority to 'approve' those recommendations based on whether the Veteran should receive an extra-schedular rating 'to accord justice.'"  Id. (emphasis added).

The Federal Circuit, in fact, stated that the Court had held that "while the Under Secretary for Benefits and the Director of the Compensation and Pension Service are the only individuals authorized to assign an extra-schedular rating, [ROs] and the Board of Veterans' Appeals may conduct initial screening of disability claims and may refer . . . only those claims that meet two of the three regulatory criteria for extra-schedular consideration."  Thun, 572 F.3d at 1367 (citing Thun, 22 Vet. App. at 111).  Lastly, the Federal Circuit stated that its interpretation did not restrict the opportunity for judicial review.  "If the regional office or the Board makes factual findings adverse to the claimant with regard to the extra-schedular claim, those findings will be reviewable by the Veterans Court . . . just as would be the case if those findings were made by the Under Secretary or the Director."  Thun, 572 F.3d at 1371.

Given the Federal Circuit's interpretation of the extra-schedular provisions of 38 C.F.R. § 3.321(b), only the C & P Director or Under Secretary for Benefits has the authority to award an extra-schedular rating.  The Board possesses no such authority-be it in the first instance or any instance.  The Court, in Anderson, indicated that the Board may have purview over the third Thun element.  See Anderson, 22 Vet. App. at 428-29.  However, as noted previously, Anderson was decided before the Federal Circuit affirmed the Court's Thun case and interpreted its meaning as well as that of 38 C.F.R. § 3.321(b).

The concurrence opinion in Anderson, although addressing a different aspect of the extra-schedular process, provided some insight into why the Federal Circuit's holding is the appropriate result.  The concurrence noted that the delegation of authority for the Director of C & P to assign an extra-schedular rating is appropriate, given that the Director of C & P has been delegated the authority to draft the rating schedule, based on "as far as practicable, upon average impairments of earning capacity resulting from such injuries in civil occupations."  Anderson, 22 Vet. App. at 431 (Schoelen, J., concurring) (citing 38 U.S.C. §§ 501(a), 1155; 38 C.F.R. §§ 2.6(b)(1), 3.100).  "This makes the Director of C & P uniquely suited to determining what extra-schedular rating level is warranted.  On the other hand, the RO and the Board have expertise in applying facts of each respective case to the rating schedule."  Id. (citing Moore v. Nicholson, 21 Vet. App. 211, 218 (2007)).  

The role of the Board is to apply the laws and regulations to the facts of the case.  See 38 U.S.C.A. § 7104 (West 2002).  The provisions of 38 C.F.R. § 3.321(b) allow that an extra-schedular rating will be assigned so as to "accord justice."  The Board, however, does not address such matters except in the limited application of the first two steps as set forth in Thun.  The authority to decide the equitable question set forth in the third step in Thun-the assignment of ratings necessary to accord justice-is entrusted to the Director or Under Secretary, not the Board.  Cf. Harvey v. Brown, 6 Vet. App. 416, 425 (1994) (only the Secretary, and not the Court or the Board, has the authority to award equitable relief under 38 U.S.C.A. § 503(a)).

In sum, with respect to the assignment of an extra-schedular rating to "accord justice" (i.e. equity), only the Under Secretary for Benefits and the C & P Director have been delegated the authority to award the extra-schedular rating.  Thun, 572 F.3d at 1370.  In the Veteran's case, because the Board does not possess the authority to accord justice (or have any basis for arriving at an equitable determination) by awarding an extra-schedular rating, and because the Veteran has been assigned the highest schedular rating available for fibromyalgia for the entirety of the appeal period, there is no allegation of error of fact or law concerning this appeal over which the Board has jurisdiction, and the Board finds that the appeal before the Board for an increased rating for the Veteran's service-connected fibromyalgia must therefore be dismissed.  See 38 U.S.C.A. § 7105(d)(5).


ORDER

The appeal for entitlement to an increased rating for fibromyalgia, currently rated as 40 percent disabling, is dismissed.

Entitlement to a rating higher than 10 percent for carpal tunnel syndrome of the right wrist is denied.

Entitlement to a compensable rating for carpal tunnel syndrome of the left wrist for the period prior to August 7, 2008, is denied.

Entitlement to a rating higher than 10 percent for carpal tunnel syndrome of the left wrist for the period from August 7, 2008, is denied. 

Entitlement to a rating higher than 10 percent for patella compression syndrome of the right knee is denied.

Entitlement to a rating higher than 10 percent for patella compression syndrome of the left knee is denied.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

The Board acknowledges that under applicable criteria, a TDIU may be awarded where the schedular rating is less than total and when it is determined that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16 (2011).  Under § 4.16(a), if there is only one service-connected disability, it must be rated at 60 percent or more.  If there are two or more disabilities, at least one of those disabilities must be rated at 40 percent or more, and the total combined rating must be 70 percent or more.  Disabilities resulting from common etiology or a single accident, disabilities of one or both of the upper extremities or of the lower extremities, disabilities affecting a single body system, multiple injuries incurred in action, or multiple disabilities incurred as a prisoner of war may be considered as one disability in applying the provisions of § 4.16(a).  Despite these requirements, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  

The United States Court of Appeals for Veterans Claims (Court) has stated that in order for a Veteran to prevail on a claim for a TDIU, the record must reflect some factor that takes his or her case outside of the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In adjudicating a claim for a TDIU, the Board may not reject the Veteran's claim without producing evidence, as distinguished from mere conjecture.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  In Friscia, the Court stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disabilities have on his or her ability to work.  

The Board notes that the Veteran is service connected for fibromyalgia, rated as 40 percent disabling; patella compression syndrome of the right knee, rated as 10 percent disabling; patella compression syndrome of the left knee, rated as 10 percent disabling; carpal tunnel syndrome of the right wrist, rated as 10 percent disabling; and carpal tunnel syndrome of the left wrist, currently rated as 10 percent disabling.  The current combined evaluation for the Veteran's service-connected disabilities is 60 percent.  See 38 C.F.R. § 4.25 (2011).  Even with combinations based on the bilateral factor, 38 C.F.R. § 4.26 (2011), the Veteran does not meet the criteria for consideration for entitlement to a TDIU on a schedular basis.  Nevertheless, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Thus, even when the percentage requirements are not met, entitlement to a total rating, on an extra-schedular basis, may nonetheless be established, in exceptional cases, when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  Consequently, VA must determine whether the Veteran's service-connected disabilities, without consideration of her non-service-connected disabilities, combine to preclude her from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).

The relevant medical evidence reflects multiple statements from the Veteran to the effect that her fibromyalgia, combined with her patella compression syndrome and carpal tunnel syndrome, renders her unable to work.  The record also reflects a statement from the Veteran's April 2009 VA examiner that the Veteran's fibromyalgia "would not likely tolerate a full work day or a full work week" without being provided multiple breaks and an ergonomic work environment.  Similarly, the Veteran's September 2010 VA examiner noted that the Veteran's fibromyalgia "would certainly result in frequent lost days or work," which the examiner opined could be more frequent than many employers would tolerate.  The examiner further found the Veteran not to be capable of physical work.  However, as noted by the Veteran's representative in an August 2011 informal hearing presentation, an extra-schedular evaluation conducted by VA's Director of Compensation and Pension Service did not address the Veteran's employability in the context of all her service-connected disabilities considered together, opining only that he did not find that the Veteran's service-connected fibromyalgia, considered alone, rendered her unable of maintaining employment.  In addition, the Veteran has stated to VA on multiple occasions that she is unable to work due to her fibromyalgia, carpal tunnel syndrome, and knee disorders.  The Board notes further that no VA examination has been conducted to assess the Veteran's current employability, based on both a thorough assessment of all her service-connected disabilities and her educational and occupational history and experience.

Upon review of the record, the Board finds that a medical examination and opinion is needed to assist the Veteran in the prosecution of her claim.  Thus, the Veteran must be scheduled for a VA examination and the examiner requested to conduct a full physical examination of the Veteran and review of the medical evidence and provide a medical opinion addressing the question of whether the Veteran's service-connected disabilities, without consideration of any non-service-connected disabilities, combine to make her unemployable.  See 38 U.S.C.A. § 5103A(d); Friscia v. Brown, 7 Vet. App. 294 (1995).  Such opinion must be based upon consideration of the Veteran's current medical condition as well as her documented history and assertions, to include employment history and education, and medical evidence associated with the record.  38 U.S.C.A. § 5103A.  Upon review of the VA examination, the AOJ must consider whether referral to the Director of the Compensation and Pension Service for consideration of a TDIU on an extra-schedular basis is warranted in the Veteran's case under 38 C.F.R. § 4.16(b).  

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be sent a letter requesting that she provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The Veteran must also be given opportunity to submit evidence, and the AOJ must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is her ultimate responsibility to submit.

2.  After securing any additional records, the Veteran must be afforded a VA examination and advised by the AOJ that failure to report to any scheduled examination, without good cause, could result in a denial of her claim.  See 38 C.F.R. § 3.655(b) (2011).  The entire claims file, to include a complete copy of this remand, must be made available to the examiner designated to examine the Veteran.  The examiner must consider the current severity of each of the Veteran's service-connected disabilities.  Report of the examination must include discussion of the Veteran's documented medical history and assertions.  In addition, the examiner must elicit from the Veteran and record for evaluation purposes a full work and educational history.

Following the above-requested examination of the Veteran and review of the claims file, the examiner must offer an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's service-connected fibromyalgia, patella compression syndrome of the knees, and carpal tunnel syndrome of the wrists combine to preclude substantially gainful employment that is consistent with the Veteran's education and occupational experience.

3.  The adjudicator must ensure that the examination report complies with this remand and the questions presented in the examination request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  Upon review of the VA examination, the AOJ must further consider whether referral to the Director of the Compensation and Pension Service for consideration of entitlement to a TDIU on an extra-schedular basis is warranted in the Veteran's case.  See 38 C.F.R. § 3.321 (2010).  If the AOJ concludes that no such referral is warranted, an explanation of that decision must be provided.

5.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim remaining on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If the benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until she is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


